      Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 1 of 9



 1
 2   WO
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   Vantage Mobility International, LLC,              No. CV-19-04684-PHX-JJT
11                  Plaintiff,                         ORDER
12   v.
13   Kersey Mobility, LLC,
14                  Defendant.
15
16
17          Pending before the Court is Kersey Mobility, LLC’s (“Defendant” or “Kersey”)
18   Motion to Compel (Doc. 284).1        Defendant moves to compel Plaintiff to designate

19   organizational representatives for Rule 30(b)(6) depositions. Vantage Mobility

20   International, LLC (“Plaintiff” or “VMI”) has filed a Response (Doc. 290), to which

21   Defendant has replied (Doc. 295). After reviewing the parties’ briefing, the Court does not

22   find that oral argument is necessary. For the reasons explained herein, the Court will grant

23   Defendant’s Motion (Doc. 284) as to all but one of the noticed deposition topics.
24
25
26
27          1
             On October 21, 2020, the District Judge referred to the undersigned the discovery
     dispute outlined in the parties’ “Notice of Discovery Dispute Regarding Depositions
28   Noticed by Kersey for October 8 and October 9, 2020” (Doc. 260). (Doc. 268). The
     undersigned ordered full briefing. (Doc. 276).
       Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 2 of 9



 1                                   I. LEGAL STANDARDS
 2          “Parties may obtain discovery regarding any nonprivileged matter that is relevant to
 3   any party’s claim or defense and proportional to the needs of the case, considering the
 4   importance of the issues at stake in the action, the amount in controversy, the parties’
 5   relative access to relevant information, the parties’ resources, the importance of the
 6   discovery in resolving the issues, and whether the burden or expense of the proposed
 7   discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “Information within this
 8   scope of discovery need not be admissible in evidence to be discoverable.” Id. “Generally,
 9   the purpose of discovery is to remove surprise from trial preparation so the parties can
10   obtain evidence necessary to evaluate and resolve their dispute.” Duran v. Cisco Sys., Inc.,
11   258 F.R.D. 375, 378 (C.D. Cal. 2009) (citations omitted).
12          Since an organization itself cannot be deposed, Federal Rule of Civil Procedure
13   30(b)(6) allows the testimony to be taken from a person answering questions on behalf of
14   the entity. See Hooker v. Norfolk S. Ry. Co., 204 F.R.D. 124, 125 (S.D. Ind. 2001). Under
15   Rule 30(b)(6), a party may notice an organization’s deposition without specifically naming
16   the individual to be deposed, instead setting forth “with reasonable particularity” the
17   matters on which the examination is requested so the organization can designate one or
18   more individuals to testify. Rule 30(b)(6) was “intended to assist both sides in the
19   deposition process.” Memory Integrity, LLC v. Intel Corp., 308 F.R.D. 656, 660 (D. Or.
20   2015). On the one hand, Rule 30(b)(6) serves to “curb the ‘bandying’ by which officers or
21   managing agents of a corporation are deposed in turn but each disclaims knowledge of
22   facts that are clearly known to persons in the organization and thereby to it.” Rule 30,
23   Advisory Committee Notes (1970 Amendment). On the other hand, the “provision should
24   also assist organizations which find that an unnecessarily large number of their officers and
25   agents are being deposed by a party uncertain of who in the organization has knowledge.”
26   Id.
27          In response to a Rule 30(b)(6) deposition notice, “corporate parties have an
28   obligation to present witnesses who are capable of providing testimony on the noticed


                                                 -2-
      Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 3 of 9



 1   topics regardless of whether the information was in the witness’s personal knowledge,
 2   provided that the information is reasonably available to the corporation.”         Memory
 3   Integrity, 308 F.R.D. at 661; Great Am. Ins. Co. of New York v. Vegas Const. Co., Inc., 251
 4   F.R.D. 534, 539 (D. Nev. 2008) (“The duty to prepare a Rule 30(b)(6) designee goes
 5   beyond matters personally known to the witness or to matters in which the designated
 6   witness was personally involved.”).      The corporation must identify and prepare its
 7   witnesses “so that they may give complete, knowledgeable and binding answers on behalf
 8   of the corporation.” Sprint Commc’ns Co. L.P. v. Theglobe.com, Inc., 236 F.R.D. 524, 528
 9   (D. Kan. 2006) (internal quotation marks and footnote omitted); Starlight Int’l Inc. v.
10   Herlihy, 186 F.R.D. 626, 639 (D. Kan. 1999) (corporation has “a duty to make a
11   conscientious, good-faith effort to designate knowledgeable persons for Rule 30(b)(6)
12   depositions and to prepare them to fully and unevasively answer questions about the
13   designated subject matter”). “The designating party has a duty to designate more than one
14   deponent if necessary to respond to relevant areas of inquiry on the noticed topics.” Great
15   Am. Ins. Co. of New York, 251 F.R.D. at 538-39. Although courts have recognized that
16   “[a]dequately preparing a Rule 30(b)(6) deposition can be burdensome, ‘this is merely the
17   result of the concomitant obligation from the privilege of being able to use the corporate
18   form in order to conduct business.’” Id. at 540 (quoting United States v. Taylor, 166 F.R.D.
19   356, 362 (M.D. N.C. 1996)).
20          Because “Rule 30(b)(6) places substantial responsibilities and burdens on the
21   responding corporate party,” Memory Integrity, 308 F.R.D. at 661, for the Rule “to
22   effectively function, the requesting party must take care to designate, with painstaking
23   specificity, the particular subject areas that are intended to be questioned, and that are
24   relevant to the issues in dispute.” Prokosch v. Catalina Lighting, Inc., 193 F.R.D. 633, 638
25   (D. Minn. 2000). While an organization must make a good faith effort to prepare a Rule
26   30(b)(6) witness to “fully and unevasively answer questions about the designated subject
27   matter . . . that task becomes less realistic and increasingly impossible as the number and
28   breadth of noticed subject areas expand.” Apple Inc. v. Samsung Elecs. Co., No. C 11-


                                                -3-
      Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 4 of 9



 1   1846 LHK PSG, 2012 WL 1511901, at *2 (N.D. Cal. Jan. 27, 2012) (internal quotation
 2   marks omitted). Rule 30(b)(6) does not permit “burdening the responding party with
 3   production and preparation of a witness on every facet of the litigation.” Apple, 2012 WL
 4   1511901, at *2.
 5                                        II. DISCUSSION
 6          The factual background concerning this litigation is summarized in the Court’s prior
 7   Orders and will not be repeated here. (Doc. 103 at 2-3; Doc. 168 at 1-2; Doc. 207 at 1-3).
 8   The parties’ instant dispute concerns Defendant’s “First Amended Notice of Deposition
 9   30(b)(6) Representative of Vantage Mobility International, LLC” (the “Amended Notice”)
10   (Doc. 284-1 at 3-5) served on Plaintiff on October 6, 2020. The Amended Notice identifies
11   eleven topics for examination, which are discussed below. It is first noted that the Court
12   is not persuaded by Plaintiff’s assertion (Doc. 290 at 7-9) that by filing its Motion for
13   Summary Judgment, Defendant has no good-faith basis to take the depositions. The parties
14   notified the Court of the pending dispute on October 8, 2020 (Doc. 260), well before
15   Defendant filed its Motion for Summary Judgment (Doc. 281) on November 20, 2020. The
16   Motion to Compel was filed upon the Court’s directive for full briefing of the dispute.
17   (Doc. 276). The affidavit from Defendant’s damages expert that is attached to the Motion
18   to Compel is dated October 7, 2020. (Doc. 284-1 at 16).
19          A. Topic 1
20          As Defendant notes (Doc. 284 at 4), the remaining claim in this matter is “VMI’s
21   claim for breach of the Control Policy as it pertains to the Authorized Dealer Agreement.”
22   (Doc. 103 at 16). The Control Policy states that, without the prior written consent of VMI,
23   Kersey may neither “assign any or all of its rights or delegate the performance of any or all
24   of its duties and obligations” under the agreements with VMI nor transfer control of
25   Kersey. (Id. at 2). Defendant asserts that Plaintiff’s claim fails as Defendant never assented
26   to the Control Policy.
27          Topic 1 of the Amended Notice seeks a Rule 30(b)(6) witness who can testify as to
28   “[w]hy the Change of Control Policy was not mailed to dealers.” (Doc. 284-1 at 4).


                                                 -4-
      Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 5 of 9



 1   Defendant asserts that this topic is relevant to its defense that Plaintiff’s concealment of
 2   the Control Policy failed to observe reasonable commercial standards of fair dealing in the
 3   trade. (Doc. 284 at 5-6). The Court finds that Topic 1 of the Amended Notice is relevant,
 4   proportional to the needs of the case, and is stated with reasonable particularity. The
 5   Motion to Compel is granted as to Topic 1.
 6          B. Topics 2, 4, and 5 are Not in Dispute
 7          It appears that Plaintiff does not object to providing a Rule 30(b)(6) witness as to
 8   Topics 2, 4, and 5 of the Amended Notice. (Doc. 284 at 6-7; Doc. 260-3). The Court finds
 9   that Topics 2, 4, and 5 of the Amended Notice are relevant, proportional to the needs of the
10   case, and are stated with reasonable particularity. The Motion to Compel is granted as to
11   Topics 2, 4, and 5.
12          C. Topic 3
13          Topic 3 of the Amended Notice seeks a witness concerning “VMI’s use and the
14   features of Constant Contact.” (Doc. 284-1 at 4). Defendant explains that it “seeks to
15   understand how VMI used the mass-mailing software Constant Contact to communicate
16   with dealers, including the Control Policy.” (Doc. 284 at 6). Defendant further explains
17   that “the Control Policy was sent via Constant Contact, and VMI has consistently asserted
18   that its internal Constant Contact data shows that Mr. Kersey opened the email containing
19   the Control Policy and clicked on the link to open it.” (Id.).
20          Plaintiff objects to Topic 3 on the grounds that it is vague, ambiguous, and
21   overbroad. (Doc. 290 at 10). These objections are overruled. The Court finds that Topic
22   3 of the Amended Notice is relevant, proportional to the needs of the case, and is stated
23   with reasonable particularity. The Motion to Compel is granted as to Topic 3.
24          D. Topics 6, 7, and 11
25          Topics 6, 7, and 11 seek a Rule 30(b)(6) witness to testify on the following issues:
26                6. Sales leads and other sales support provided to VMI dealers
                  and AMS Vans from Jan. ’15 to the present.
27
                   7. VMI’s warranty claim occurrence rate from Jan. ’15 to
28                 present.


                                                 -5-
      Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 6 of 9



 1                 ....
 2                 11. The following for VMI and AMS Vans:
 3                        a) Monthly balance sheets, profit and loss statements,
                             and cash flow statements from Jan. ’15 to the present.
 4
                          b) Financial statements and source documents from Jan.
 5                           ’15 to the present, including all of the following by
 6                           product type (vehicle, conversion, parts, etc.):
                             revenue, sales, fixed and variable costs, gross profit
 7                           and profit margin.
 8                        c) Any valuations, appraisals, or the like of VMI’s or
                             AMS Vans’ value, whether internal or external,
 9
                             including those based on any analysis of market
10                           comparable companies or an analysis of the
                             companies’ discounted cash flows from Jan. ’15 to
11                           the present.
12                        d) From January 2019 to present, sales projections,
13                           forecasts, and budgets that forecast manufacturing
                             and sales.
14
     (Doc. 284-1 at 4-5). The Court agrees with Plaintiff that Topics 6, 7, and 11 seek the same
15
     or similar information as Defendant’s prior discovery requests that were denied in the
16
     Court’s August 6, 2020 Order. (Doc. 290 at 6). Yet, the Court is persuaded by Defendant’s
17
     assertion that the “state of play has changed considerably” since the issuance of that Order.
18
     (Doc. 284 at 11). On September 4, 2020, Plaintiff disclosed that its current assessment of
19
     total damages is at least $25,244,590, which includes lost sales, decreased purchase orders,
20
     decreased shipments, harm to VMI’s business reputation and good will, diminished market
21
     share, decreased business value, lost business opportunities, and value of confidential,
22
     sensitive and proprietary business information to a primary competitor. (Doc. 229-5 at 4).
23
            Regarding Topics 6 and 7, Defendant states that it “seeks to understand whether and
24
     how VMI’s support for its dealers has dropped in the past 5 years, which would be relevant
25
     for putting any alleged drop in sales of manual products in context. So too would a decline
26
     in quality of VMI’s products, as evidenced by an increase in warranty claims.” (Doc. 295
27
     at 6). The Court finds that Topics 6 and 7 are relevant, proportional to the needs of the
28


                                                 -6-
      Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 7 of 9



 1   case, and are stated with reasonable particularity. The Motion to Compel is granted as to
 2   Topics 6 and 7.
 3          Defendant has provided an October 7, 2020 Declaration of its damages expert Keith
 4   Bierman, CPA. (Doc. 284-1 at 11-16). Mr. Bierman explains that the information in Topic
 5   11(a) is needed because “any review of VMI’s alleged lost profits would require the
 6   establishment of VMI’s profitability, cost structure and financial trends as would be
 7   revealed by the requested financial statements.” (Id. at 14). Mr. Bierman also states that
 8   “in assessing lost profits, it is important to consider any factors that could have affected the
 9   financial performance of the dealerships in question such as: changes in market conditions,
10   competition, pricing pressures, consumer preferences, cost structures (both variable and
11   fixed costs) and a number of other factors.” (Id.).
12          Mr. Bierman states that the information in Topic 11(b) is necessary in order to
13   “understand the details behind the changes in revenue, profitability, sales volumes, and
14   pricing as it relates to the actual products being sold at issue.” (Id.). Understanding such
15   details, Mr. Bierman explains, is critical in determining whether there is a specific
16   connection between the alleged wrongful acts and the resulting damages, and to the
17   quantification of such damages. (Id. at 15). Mr. Bierman further states that the information
18   in Topics 11(c) and 11(d) is needed in order to test VMI’s assumptions used to calculate
19   lost profits. (Id. at 15-16). The Court finds that Topics 6, 7, and 11 are relevant,
20   proportional to the needs of the case, and are stated with reasonable particularity. The
21   Motion to Compel is granted as to Topics 6, 7, and 11.
22          E. Topic 8
23          In Topic 8 of the Amended Notice, Defendant seeks a designated VMI
24   representative who can testify on the following topic: “For any VMI dealer locations in
25   which the location transitioned to dual line while a VMI dealer, sales the three years before
26   and after the location transitioned to dual line.” (Doc. 284-1 at 4). Plaintiff contends that
27   the Court’s August 6, 2020 Order already denied discovery on this subject. (Doc. 290 at
28   6). Defendant responds that although Request For Production No. 1 sought five years of


                                                  -7-
       Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 8 of 9



 1   information covering all VMI dealers, Topic 8 seeks a deponent to testify about a more
 2   limited set of data about a more limited set of dealers. (Doc. 295 at 4). Defendant asserts
 3   that it “is entitled to know how its performance compares to other dealers that have made
 4   that perfectly lawful switch, to establish that VMI’s damages are merely the natural
 5   consequence of Kersey doing something that it was always entitled to do, broaden its
 6   product line-up for customers.” (Id.). The Court finds that Topic 8 is relevant, proportional
 7   to the needs of the case, and is stated with reasonable particularity. The Motion to Compel
 8   is granted as to Topic 8.
 9          F. Topic 9
10          Topic 9 seeks information concerning “[o]ther VMI dealers who have sold any
11   interest in a dealership since the Control Policy issued in Nov. ’18, including VMI’s
12   consent or lack thereof.” (Doc. 284-1 at 4). Defendant explains that because this case
13   centers on the value, if any of VMI’s alleges rights of first refusal and first-offer, its
14   damages expert cannot accurately assess the impact of Kersey’s sale without understanding
15   the effects of comparable transactions. (Doc. 284 at 9). In his Declaration, Mr. Bierman
16   states that:
17                    Rights of first refusal and topping rights have the tendency to
                      “chill” the interest of third-party buyers who are not willing to
18                    go through the expense and effort of due diligence and
                      committing to an offer if they know that VMI can simply beat
19
                      their offer by just a nominal amount. It is important to
20                    understand whether these rights have been enforced with
                      respect to other dealerships and what effect those rights had on
21
                      the dealership’s sale process and/or ultimate value received, if
22                    sold. From a damages perspective, it would be necessary to
                      understand the effect such alleged contract rights have on the
23                    value of any dealerships whereby these alleged rights have
24                    been actually implemented, including whether there was any
                      deleterious effect on the value of the dealerships as a result.
25
     (Doc. 284-1 at 13-14). The Court finds that Topic 9 is relevant, proportional to the needs
26
     of the case, and is stated with reasonable particularity. The Motion to Compel is granted
27
     as to Topic 9.
28


                                                    -8-
      Case 2:19-cv-04684-JJT Document 311 Filed 01/15/21 Page 9 of 9



 1         G. Topic 10
 2         Topic 10 of the Amended Notice concerns “VMI’s responses to discovery requests,
 3   including the ‘increased support’ described in VMI’s response to Interrogatory No. 3.”
 4   (Doc. 284-1 at 4). Plaintiff asserts that Topic 10 fails to reasonably specify any other
 5   discovery response on which Kersey seeks testimony, explaining that Kersey has
 6   propounded multiple sets of discovery requests covering numerous facts and issues.
 7   Plaintiff contends that “[w]ithout knowing the specific discovery responses Kersey wants
 8   to depose VMI on, it is unreasonable to require a witness to pour over every single
 9   discovery response VMI has made in this action.” (Doc. 290 at 12).
10         The Court finds that Topic 10 does not provide reasonably particularized notice such
11   that Plaintiff can meet its obligation to prepare its representative. The Motion to Compel
12   is granted as to Topic 10 to the following extent: Plaintiff shall produce a Rule 30(b)(6)
13   witness to testify as to VMI’s response to Interrogatory No. 3. Defendant’s Motion to
14   Compel is otherwise denied as to Topic 10.
15                                     III. CONCLUSION
16         Based on the foregoing,
17         IT IS ORDERED granting in part and denying in part Defendant’s Motion to
18   Compel (Doc. 284) as set forth herein.
19         Dated this 15th day of January, 2021.
20
21                                                    Honorable Eileen S. Willett
22                                                    United States Magistrate Judge

23
24
25
26
27
28


                                               -9-
